Walker, J.
The cotton seed in controversy were put up at public outcry, and sold as old seed. New seed sold on the same occasion for one dollar and spventy-five cents per bushel; these sold for seventy-five cents per bushel, and they brought only this price because they were sold as old seed, and the biddei's had fears as to whether they would come up. No fraud was shown on the part of the seller. The seed were precisely what they wex’e represented to be, and the purchaser had to exercise his own judgment as to the propriety of purchasing them. David L. Fei’guson, one of the defendants, cried the *560sale, and he swore on the trial that the new seed brought from one dollar and fifty cents to one dollar and seventy-five cents per bushel. “ Miller, the plaintiff, had stated to witness that he believed thé seed were good. He, the witness, stated to the crowd, in the presence of Miller, that the seed were good. There is no evidence that Miller did not believe the seed to be good. He simply gave as his opinion that the seed were good. It is very evident that the bidders did not understand there was any warranty, nor were there any representations by Miller. All that can be said is, that he gave his opinion, nothing more. The seed were sold as old seed ; they were precisely what they purported to be. Some thought the old seed good, others thought them worthless, and in this state of uncertainty they sold for less than half the price of new seed. The jury having found that there was no fraud practiced by Miller, and we thinking the evidence warranted the finding; and the Court having set aside the verdict as being against evidence, the Court erred, and we reverse his ruling. The verdict was in accordance with the evidence, and the Court should have dismissed the certiorari.
Judgment reversed.